IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
K.M.P., a minor child, by and through    )      No. 80293-3-I
her natural mother and custodial parent, )
SARAH HALL PINHO, an individual,         )
                                         )
                     Respondents,        )
                                         )
       v.                                )
                                         )
BIG BROTHER BIG SISTERS                  )
OF PUGET SOUND and MICHAEL               )      UNPUBLISHED OPINION
WAYNE SANCHEZ,                           )
                                         )
                     Appellant.          )
                                         )

      VERELLEN, J. — When a minor child tells their caregiver that they have been

abused and the caregiver relays that information to police, both the child and the

caregiver are “persons” communicating information to police entitled to immunity

under the anti-SLAPP statute, RCW 4.24.510.1

      The alleged abuser’s argument that the child’s statement to her caregiver is

not covered by the anti-SLAPP statute fails. To require a minor child to call 911

herself to acquire immunity would be an absurd result. The child is entitled to

immunity against the abuser’s defamation claim based upon her comments to her

caregiver.



      1  The acronym SLAPP stands for strategic lawsuit against public
participation.
No. 80293-3-I/2



      The trial court did not abuse its discretion in issuing CR 11 sanctions

against the defendant’s attorney or denying the attorney’s motion to withdraw.

      As the prevailing party on appeal, the child is entitled to attorney fees under

RCW 4.24.510.

      Therefore, we affirm.

                                        FACTS

      On April 29, 2016, nine-year-old KMP joined her “big sister” from Big

Brothers Big Sisters of Puget Sound (BBBS) for a trip to a local lake.2 KMP and

her “big sister” walked to the dock where people were fishing. Michael Sanchez,

one of the fisherman, caught a fish and asked KMP if she wanted to reel it in.

KMP agreed, and Sanchez “positioned [her] right in front” of him “so he was right

behind her” holding on to the pole. Soon after, KMP knelt down beside the lake to

rinse her hands, and Sanchez “held on to her jacket.”3 Later, Sanchez

approached KMP again so he could tie a longer string to her fish.

      About 15 minutes later, KMP told her “big sister” that Sanchez had

“inappropriately touched” her on her “privates.”4 Moments later, her “big sister”

received a phone call from Sarah Pinho, KMP’s mother. Her “big sister” told Pinho


      2   “Big Brothers Big Sisters of Puget Sound is a youth-serving nonprofit in
Washington [s]tate. Its mission is to provide children facing adversity with strong
and enduring, professionally supported one-on-one relationships that change their
lives for the better. Big Brothers Big Sisters of Puget Sound makes monitored
matches between adult volunteers (“Bigs”) and children (“Littles”), ages 6 through
18.” Appellant’s Br. at 5.
      3   Clerk’s Papers (CP) at 808.
      4   CP at 183.



                                          2
No. 80293-3-I/3



what happened and then called the police after Pinho urged her to. Within

minutes, the police arrived and KMP told them Sanchez touched her

inappropriately.

       On July 25, 2017, KMP sued her “big sister” and BBBS for negligence and

sued Sanchez for sexual battery. The trial court dismissed her “big sister,” and

BBBS settled with KMP. Sanchez entered an Alford5 plea to the charge of

attempted second degree child molestation. As a result of Sanchez’s guilty plea,

KMP moved to dismiss her sexual battery claim against Sanchez. Sanchez

objected and filed various counterclaims against KMP.6

       When Sanchez filed his counterclaims, he was also a respondent in a

sexually violent predator (SVP) civil commitment proceeding. One of Sanchez’s

attorney’s in the SVP case, Kenneth Henrikson, assisted Sanchez in drafting and

filing pleadings in his civil action against KMP, until his superiors insisted that he

terminate the representation. Henrikson asked his former colleague, Kenneth

Chang, to represent Sanchez.

       In March 2019, KMP’s counsel met with Chang and provided him with

deposition transcripts from KMP’s sexual battery case and a copy of RCW 4.24.510,

the anti-SLAPP statute. KMP’s counsel told Chang that if Sanchez did not agree to

terminate the litigation, KMP would seek both the statutory remedies provided by

RCW 4.24.510 and CR 11 sanctions against Chang.


       5   North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162
(1970).
       6   The only counterclaim at issue on appeal is defamation.



                                           3
No. 80293-3-I/4



          Soon after, KMP filed a motion for summary judgment, arguing that

Sanchez had insufficient evidence to establish a prima facie case of his

defamation counterclaim and that, under RCW 4.24.510, she was immune from all

counterclaims arising from her report of sexual abuse.

          The trial court granted KMP’s motion for summary judgment. The trial court

concluded that KMP was immune from civil liability under RCW 4.24.510 because

“without evidence of any malice or of any ill-content” there was no evidence “that a

child could be liable for reporting abuse to her caregivers.”7 As a result, the trial

court ordered Sanchez to pay $10,000 in statutory damages under RCW 4.24.510

and Chang to pay $4,000 in CR 11 sanctions.

          Sanchez appeals.

                                           ANALYSIS

I. Immunity from civil liability under RCW 4.24.510

          Sanchez contends that KMP is not entitled to immunity or statutory

damages under RCW 4.24.510 because the statute does not apply to

conversations between private persons. Specifically, Sanchez argues that KMP’s

communication of sexual abuse to her “big sister” was not protected speech under

section .510 because the statute can only immunize KMP’s direct statements to

police.




          7   RP (Sept. 16, 2019) at 85.



                                              4
No. 80293-3-I/5



       “We review an order granting summary judgment de novo.”8 Summary

judgment is appropriate “‘only when there is no genuine issue as to any material

fact and the moving party is entitled to judgment as a matter of law.’”9 We view

the evidence in the “light most favorable to the non-moving party.”10 “The party

opposing a motion for summary judgment may not rely on speculation [or] on

argumentative assertions that unresolved factual issues remain.”11 “Ultimate facts

or conclusions of fact are insufficient; conclusory statements of fact will not

suffice.”12

       We interpret a statute based on the statute’s plain meaning and the

legislature’s intent.13

       The anti-SLAPP statute, RCW 4.24.510, provides:

              A person who communicates a complaint or information to
       any branch or agency of federal, state, or local government . . . is
       immune from civil liability for claims based upon the communication
       to the agency or organization regarding any matter reasonably of
       concern to that agency or organization. A person prevailing upon the
       defense provided for in this section is entitled to recover expenses
       and reasonable attorneys’ fees incurred in establishing the defense

       8Loeffelholz v. Univ. of Wash., 175 Wn.2d 264, 271, 285 P.3d 854 (2012)
(quoting Mohr v. Grantham, 172 Wn.2d 844, 859, 262 P.3d 490 (2011)).
       9Bavand v. OneWest Bank, 196 Wn. App. 813, 824-25, 385 P.3d 233
(2016) (citing Scrivener v. Clark Coll., 181 Wn.2d 439, 444, 334 P.3d 541 (2014)).
       10   Loeffelholz, 175 Wn.2d at 271.
       11Seiber v. Poulsbo Marine Ctr., Inc., 136 Wn. App. 731, 736, 150 P.3d 633
(2007 (citing Seven Gables Corp. v. MGM/UA Entm’t Co., 106 Wn.2d 1, 13, 721
P.2d 1 (1986)).
       12Id. at 737 (citing Grimwood v. Univ. of Puget Sound, 110 Wn.2d 355,
359-60, 753 P.2d 517 (1988)).
       13 State v. Reeves, 184 Wn. App. 154, 158, 336 P.3d 105 (2014) (citing
State v. Ervin, 169 Wn.2d 815, 820, 239 P.3d 354 (2010)).



                                             5
No. 80293-3-I/6



       and in addition shall receive statutory damages of ten thousand
       dollars. Statutory damages may be denied if the court finds that the
       complaint or information was communicated in bad faith. [14]

The purpose of RCW 4.24.510 is to protect citizens who come forward with

information that will help make law enforcement and government more efficient

and more effective.15

       Because KMP did not initially communicate the sexual abuse to the police,

Sanchez relies upon the phrase “person who communicates . . . information to . . .

government” to argue KMP is ineligible for statutory immunity or a $10,000

damage award. But adopting Sanchez’s interpretation of section .510 would

undermine the legislature’s intent.

       Specifically, the use of the singular “person” can also be read as “people” or

“persons.”16 Thus, the legislature intended to shield multiple “persons” who may

be making a single report or communication.17 Here, KMP’s report of sexual

abuse to her “big sister” and her “big sister”’s report to the police on behalf of KMP

constituted a single communication. By interpreting “person” in the plural to

encompass both the caregiver or parent and the minor child relying on the

caregiver or parent to make a report, the statute’s terms better effectuate the



       14   RCW 4.24.510.
       15 Lowe v. Rowe, 173 Wn. App. 253, 259, 294 P.3d 6 (2012); Segaline v.
Dep’t of Labor & Indus., 169 Wn.2d 467, 479, 238 P.3d 1107 (2010).
       16See RCW 1.12.050 (when reading statutes, “[w]ords importing the
singular number may also be applied to the plural of persons and things.”); see
also Leishman, No. 97734-8, slip op. at 6-7.
       17   See Leishman, No. 97734-8, slip op. at 8-9.



                                           6
No. 80293-3-I/7



legislature’s intent.

       Further, we do not derive the legislature’s intent from the statute’s words

alone because we also consider “the context of the entire act as well as any

‘related statutes which disclose legislative intent about the provision in question.’”18

A closely related statute, the child abuse reporting statute, provides immunity to:

       any person participating in good faith in the making of a report . . . in
       connection with a report, investigation, or legal intervention pursuant
       to a good faith report of child abuse or neglect shall in so doing be
       immune from any civil or criminal liability arising out of such
       reporting.[19]

This statute plainly shields KMP from liability because her “big sister”’s report to

the police occurred only because KMP told her about Sanchez’s abuse.

Interpreting RCW 4.24.510 to extend immunity to a minor child who reports sexual

abuse to a caregiver or a parent, who in turn relays that report to police, aligns


       18Jametsky v. Olsen, 179 Wn.2d 756, 762, 317 P.3d 1003 (2014) (quoting
Dep’t of Ecology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 11, 43 P.3d 4 (2002)).
       19  RCW 26.44.060. Public policy clearly supports that caregivers report
allegations of child abuse to law enforcement. In addition to the mandatory
reporting requirements of RCW 26.44.030(1)(a), “[w]hen any practitioner, county
coroner or medical examiner, law enforcement officer, professional school
personnel, registered or licensed nurse, social service counselor, psychologist,
pharmacist, employee of the department of children, youth, and families, licensed
or certified child care providers or their employees, employee of the department of
social and health services, juvenile probation officer, placement and liaison
specialist, responsible living skills program staff, HOPE center staff, state family
and children’s ombuds or any volunteer in the ombud’s office, or host home
program has reasonable cause to believe that a child has suffered abuse or
neglect, he or she shall report such incident, or cause a report to be made, to the
proper law enforcement agency or to the department as provided in RCW
26.44.040.” The legislature also promotes that “[a]ny other person who has
reasonable cause to believe that a child has suffered abuse or neglect may report
such incident to the proper law enforcement agency or to the department as
provided in RCW 26.44.040.” RCW 26.44.030(3) (emphasis added).



                                           7
No. 80293-3-I/8



with the legislature’s intent to provide immunity to “any person [or persons]

participating” in reporting child abuse to police.

       And to conclude otherwise would produce an absurd result. We decline to

read the plain language of the statute to generate an absurd result, “‘even if [we]

must disregard unambiguous statutory language to do so.’”20 Requiring a minor

child who is a victim of sexual abuse to directly call 911 to receive the immunity

protection of section .510 would be an absurd result. KMP is both immune from

civil liability and entitled to $10,000 in statutory damages under section .510.21

       Sanchez argues that KMP loses the immunity protection and the resulting

statutory damages under section .510 because her allegation of sexual abuse was

made in bad faith.

       Bad faith is defined as acting with “dishonesty of belief, purpose, or

motive.”22 And bad faith can be established through a showing of actual malice.23

But “[i]ndividual factors that evidence actual malice are not generally sufficient to

establish actual malice. For example, hostility alone will not constitute actual

malice.”24



        Samish Indian Nation v. Wash. Dep’t of Licensing, 14 Wn. App. 2d 437,
       20

444, 471 P.3d 261 (2020) (quoting In re Dep. of D.L.B., 186 Wn.2d 103, 119, 376
P.3d 1099 (2016).
       21
        Because we find that KMP is entitled to immunity under RCW 4.24.510,
we need not address Sanchez’s defamation counterclaim.
       22   BLACK’S LAW DICTIONARY 171 (11th ed. 2019).
       23   Lillig v. Becton-Dickinson, 105 Wn.2d 653, 657, 717 P.2d 1371 (1986).
       24Herron v. KING Broad. Co., 109 Wn.2d 514, 524-25, 746 P.2d 295
(1987), clarified on reh’g, 112 Wn.2d 762, 776 P.2d 98 (1989).



                                           8
No. 80293-3-I/9



       Specifically, Sanchez contends that his perception of KMP’s actions at the

time of the incident establish that KMP’s allegation of sexual abuse was made in

bad faith. Sanchez recalled that KMP was “frightened or upset” when he told her

that she could not hold his fishing pole by herself, and that she acted “disgust[ed]”

when he told her she could eat the fish.25 But because Sanchez presented mere

subjective evidence of individual factors of alleged actual malice, his evidence of

bad faith was insufficient.

II. CR 11 sanctions and motion for continuance and leave to withdraw

       Sanchez argues that the trial court erred in entering CR 11 sanctions

against Chang because the court failed to “specify which filings violated CR 11” in

its “findings.”26

       We review a trial court’s imposition of CR 11 sanctions and denial of a

motion for continuance and leave to withdraw for abuse of discretion.27 A trial

court abuses its discretion when its decision is based on untenable grounds or

reasons.28

       CR 11 requires attorneys to date and sign all pleadings, motions and
       legal memoranda. Such signature constitutes the attorney’s
       certification that: “to the best of the . . . attorney’s knowledge,
       information, and belief, formed after reasonable inquiry it [the pleading
       motion or memoranda] is well grounded in fact and is warranted by

       25   CP at 878.
       26   Appellant’s Br. at 17.
       27
        Biggs v. Vail, 124 Wn.2d 193, 197, 876 P.2d 448 (1994); State v.
Downing, 151 Wn.2d 265, 272, 87 P.3d 1169 (2004).
       28 State v. Guevara Diaz, 11 Wn. App. 2d 843, 856, 456 P.3d 869 (citing
State v. Powell, 126 Wn.2d 244, 258, 893 P.2d 615 (1995)), review denied, 195
Wn.2d 1025 (2020).



                                          9
No. 80293-3-I/10



       existing law or a good faith argument for the extension, modification, or
       reversal of existing law, and that it is not interposed for any improper
       purpose, such as to harass or to cause unnecessary delay or needless
       increase in the cost of litigation.”[29]

“The court must make a finding that either the claim is not grounded in fact or law

and the attorney or party failed to make a reasonable inquiry into the law or facts,

or the paper was filed for an improper purpose.”30

       Here, in both the trial court’s oral decision and its written findings of fact, the

trial court stated that in filing the amended counterclaim on August 28, 2018,

Chang “failed to make [a] reasonable inquiry into [Sanchez’s] claims.”31 In

rendering its decision, the trial court emphasized that Chang “had no discovery in

the underlying litigation, had not been present or reviewed any of the depositions[,]

had not yet reviewed the police report[, and] was unfamiliar with the immunity

provisions” under RCW 4.24[.510].32 Additionally, the trial court found that even

after Chang became aware of section .510, he continued to pursue counterclaims

without “any evidence.”33 And “he was also made aware and given notice of the

possibility of CR 11 sanctions.”34 Because the trial court’s “findings” specified

which filing violated CR 11, the court did not abuse its discretion by imposing

CR 11 sanctions.


       29   Biggs, 124 Wn.2d at 196 (alterations in original) (quoting CR 11).
       30   Id. at 201 (citing CR 11).
       31   RP (Sept. 16, 2019) at 84.
       32   Id.
       33   Id. at 84-85.
       34   Id. at 85.



                                           10
No. 80293-3-I/11



       Additionally, Sanchez contends that because KMP sought available

remedies against Sanchez and Chang, KMP created a per se conflict of interest

that required the court to allow Chang to withdraw from the case.

       “If attorney and client disagree about who is at fault and point their fingers

at each other in response to a request for sanctions, the interests of the two are

clearly adverse.”35 But there was no conflict between Sanchez and Chang.

       Both sides refer to In re Marriage of Wixom, where a contested divorce and

child custody dispute resulted in the trial court entering sanctions against the

father and his counsel.36 The father and his counsel were deemed jointly liable for

the sanctions.37 On appeal, the father’s counsel argued that the father should be

solely responsible for the sanctions.38 As a result, the court required the father’s

counsel to withdraw.39 It held that “if and when an attorney seeks to limit a

sanction award against only his or her client, the attorney must withdraw from

representing the client.”40

       Unlike the father’s counsel in Wixom, Chang did not argue that Sanchez

was responsible for the CR 11 sanctions, and thus no per se conflict of interest

resulted. Because Chang’s interests were not adverse to Sanchez’s, the court did


       35
        In re Marriage of Wixom & Wixom, 182 Wn. App. 881, 899, 332 P.3d
1063 (2014).
       36   182 Wn. App. 881, 885, 332 P.3d 1063 (2014).
       37   Id.
       38   Id. at 897.
       39   Id. at 908-09.
       40   Id. at 899.



                                          11
No. 80293-3-I/12



not abuse its discretion in denying Chang’s motion for continuance and leave to

withdraw.41

III. Attorney fees

       KMP requests attorney fees on appeal. As the prevailing party, KMP is

entitled to reasonable attorney fees under RCW 4.24.510 for successfully

defending her immunity on Sanchez’s defamation claim, subject to her compliance

with RAP 18.1(d).

       Therefore, we affirm.




WE CONCUR:




       41  Sanchez also contends that his due process rights were violated because
the trial court denied his motion for continuance and withdrawal of counsel and he
was not permitted to appear at the September 16, 2019 sanctions hearing. But at
the summary judgment hearing on June 21, 2019, Chang requested oral argument
before sanctions were imposed. And at the sanctions hearing on September 16,
2019, Chang argued against the trial court’s imposition of sanctions against
Sanchez. And there is no evidence in the record supporting Sanchez’s contention
that he was prevented from being present at the September 16, 2019 hearing.
Therefore, Sanchez’s due process rights were not violated.



                                       12